

115 HRES 333 IH: Expressing support for States to adopt “Racheal’s Law”.
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 333IN THE HOUSE OF REPRESENTATIVESMay 17, 2017Ms. Michelle Lujan Grisham of New Mexico (for herself and Mr. Ben Ray Luján of New Mexico) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for States to adopt Racheal’s Law.
	
 Whereas there are approximately 293,000 victims of sexual assault every year; Whereas 82 percent of sexual assaults were perpetrated by a non-stranger;
 Whereas 46 percent of rapists who were released from prison were re-arrested within 3 years of their release for another crime, of which 18.6 percent was for a violent offense;
 Whereas victims of sexual assault are 3 times more likely to suffer from depression, 6 times more likely to suffer from post-traumatic stress disorder, 13 times more likely to abuse alcohol, 26 times more likely to abuse drugs, and 4 times more likely to contemplate suicide; and
 Whereas victim interaction with their offender can cause further emotional trauma: Now, therefore, be it
	
 That the House of Representatives— (1)encourages States to ensure that victims of rape or sexual assault can file and obtain a restraining order against the guilty party for an indefinite period of time without the necessity of renewal or refiling; and
 (2)encourages States to ensure that victims of rape or sexual assault can be represented by an attorney instead of being physically present during hearings involving their convicted attacker.
			